1
2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4     ROBERT ANDREW RAMSEY,
5                                             Plaintiff,
6            v.                                                 3:19-cv-00279-MMD-CLB
7     ELKO COUNTY SHERIFF’S DEPT., et al.,                      ORDER
8                                        Defendants.
9    I.     DISCUSSION
10          According to the Nevada Department of Corrections (“NDOC”) inmate database,
11   Plaintiff is no longer at the address listed with the court and Plaintiff has not filed an
12   updated address with this court. The court notes that pursuant to Nevada Local Rule of
13   Practice IA 3-1, a “pro se party must immediately file with the court written notification of
14   any change of mailing address ... Failure to comply with this rule may result in the
15   dismissal of the action, entry of default judgment, or other sanctions as deemed
16   appropriate by the court.” Nev. Loc. R. IA 3-1. This court grants Plaintiff forty-five (45)
17   days from the date of entry of this order to file his updated address with this court. If
18   Plaintiff does not update the court with his current address within forty-five (45) days from
19   the date of entry of this order, the court will issue a Report and Recommendation to
20   dismiss this action without prejudice.
21          Additionally, on November 1, 2019, Plaintiff submitted an in forma pauperis (“IFP”)
22   application with the court (ECF No. 6). A review of the application shows Plaintiff may
23   have the ability to pay the full filing fee. Plaintiff shall have forty-five (45) days to either
24   resubmit an updated IFP application, with an updated financial certificate, or pay the full
25   filing fee. If Plaintiff fails to comply with this order, the court will issue a Report and
26   Recommendation to dismiss this action without prejudice.
27   //
28   //
1    II.     CONCLUSION
2            For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated
3    address with the court within forty-five (45) days from the date of this order;
4            IT IS FURTHER ORDERED that Plaintiff shall have forty-five (45) days to either
5    resubmit an updated IFP application, with an updated financial certificate, or pay the full
6    filing fee;
7            IT IS FURTHER ORDERED that the Clerk shall SEND Plaintiff an in forma
8    pauperis application for prisoners to Plaintiff at Ely State Prison; and
9            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
10   the court will issue a Report and Recommendation to dismiss this action without
11   prejudice.
12           DATED: February 18, 2020.
13
14                                              _________________________________
                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
